DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Respond to Applicant arguments regarding the rejections under 35 U.S.C. §§102 and 103 filed 04/14/2022 have been considered but are moot in view of the new §§102 and 103 grounds of rejection presented below. However, the prior rejections under 35 U.S.C. §112(b) have been fully withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murakami (US20170301964A1).
Regarding claim 1, Murakami discloses a battery support beam (heat dissipating holder 2, FIG. 1, [0054]) comprising:
	a first end (see annotated FIG. 1 below);
	a second end opposite the first end (see annotated FIG. 1 below); and
	 a battery support section between the first end and the second end (see annotated FIG. 1 below),
wherein the battery support section comprises a plurality of cylindrical sleeves (insertion holes, [0008]) arranged in a predetermined pattern (FIG. 1 shows a hexagonal packing pattern),
each having a cylindrical sidewall having an open-ended top and an open-ended bottom (see annotated FIG. 1 below),
each of the cylindrical sidewalls configured to be arranged around a cylindrical middle section of one of a plurality of cylindrical battery cells without being arranged around end sections of the one cylindrical battery cell such that the end sections extend from the open-ended top and the open-ended bottom of the cylindrical sidewall (“[t]he inner shape of the elastic pipe in a non-insertion state of the battery cell is made smaller than the outer shape of the battery cell.” ([0017])).  


    PNG
    media_image1.png
    761
    1260
    media_image1.png
    Greyscale

ANNOTATED FIGURE 1
(FIG. 1 of Murakami, annotated)

Regarding claim 2, Murakami teaches the battery support beam of claim 1 as described above. Murakami also teaches wherein each of the plurality of cylindrical sleeves shares a sidewall with at least one other cylindrical sleeve of the plurality of cylindrical sleeves. See annotated FIG. 1 above, as well as FIG. 2 of Murakami. The structure is readily apparent from the figures.
Regarding claim 5, Murakami teaches the battery support beam of claim 1, wherein the predetermined pattern is a close-hex-pack configuration. See claim mapping and annotated FIG. 1 above.
Regarding claim 6, Murakami teaches the battery support beam of claim 1 as described above. Murakami also teaches wherein the battery support beam comprises a plastic material (“thermoplastic resin”, [0077]).

Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murakami (US20170301964A1), or in the alternative, as being unpatentable under 35 U.S.C. 103 over Murakami (US20170301964A1).
Regarding claim 9, Murakami teaches a battery module (a battery module is considered as a battery pack comprising two or more heat dissipating holders 2 having battery cells 1, see FIG. 1 and see rejection rationale below; it is noted that FIG. 6 is equally as applicable for the rejection and referred to later) comprising:
	a plurality of cylindrical battery cells (cells 1, FIG. 1) arranged in a predetermined pattern (FIG. 1 shows a hexagonal packing pattern), 
the plurality of cylindrical battery cells comprising a first group of cylindrical battery cells and a second group of cylindrical battery cells (see rejection rationale below); and
	a first battery support beam (see annotated FIG. 1 and rejection of claim 1 above) and a second battery support beam (see rejection rationale below),
each of the first battery support beam and the second battery support beam comprising:
a first end (see annotated FIG. 1 above),
a second end (see annotated FIG. 1 above), and 
a battery support section between the first end and the second end (see annotated FIG. 1 above),
the battery support section comprising a plurality of cylindrical sleeves (insertion holes, [0008]) each having a cylindrical sidewall having an open-ended top and an open-ended bottom (see annotated FIG. 1 above),
wherein:
each of the plurality of cylindrical sidewalls of the battery support section of the first battery support beam is arranged around a cylindrical middle section of one of a first subset of the first group of cylindrical battery cells without being arranged around first end sections of the one cylindrical battery cell of the first subset of the first group of cylindrical battery cells such that the first end sections extend from the open-ended top and the open-ended bottom of the cylindrical sidewall of the battery support section of the first battery support beam (see annotated FIG. 1; “[t]he inner shape of the elastic pipe in a non-insertion state of the battery cell is made smaller than the outer shape of the battery cell.” ([0017])); and
each of the plurality of cylindrical sidewalls of the battery support section of the second battery support beam is arranged around a cylindrical middle section of one of a second subset of the second group of cylindrical battery cells without being arranged around second end sections of the one cylindrical battery cell of the second subset of the second group of cylindrical battery cells such that the second end sections extend from the open-ended top and the open- ended bottom of the cylindrical sidewall of the battery support section of the second battery support beam (see annotated FIG. 1; “[t]he inner shape of the elastic pipe in a non-insertion state of the battery cell is made smaller than the outer shape of the battery cell.” ([0017])).  
Regarding the rationale of rejecting claim 9 over Murakami, it is noted that Murakami does not explicitly show a first and second battery support beam utilized in conjunction with one another, or discuss such an arrangement. However, it is understood that the alleged battery support beam of Murakami is to be used in a manner where a first, second, … n number of support beams (where n is a large number) are used. For instance, this is evidenced by [0096] and [0065] of Murakami. At [0096], Murakami states that one purpose of the invention is to power an electric vehicle. At [0065], Murakami states that a 18650-type cell can be used. The holder 2 of FIG. 1 of Murakami holds 30 cells. It is known in the art that an electric vehicle would use thousands of 18650-type cells. Thus, having at least a second battery beam would be required and is considered as being implicit in the disclosure of Murakami.
In the alternative, it would have been obvious before the effective filing date of the claimed invention to simply duplicate the alleged battery support beam of Murakami to arrive at the claimed invention. See MPEP 2144.04 §VI.B.
Regarding claim 10, Murakami teaches the battery module of claim 9 as described above. Murakami does not explicitly teach wherein each of the plurality of cylindrical sidewalls has an axial length that is less than or equal to 80 percent of an axial length of each of the plurality of cylindrical battery cells, and wherein each of the plurality of cylindrical sidewalls is substantially centered between a top and a bottom of one of the plurality of cylindrical battery cells along the axial length of the cylindrical battery cell, so that at least 10% or more of a top and a bottom of each of the plurality of cylindrical battery cells is not covered by the cylindrical sidewall of each of the plurality of cylindrical sidewalls.
However, see [0071] of Murakami. Murakami states that, “the inner shape of elastic cylinder 7 including a plurality of elastic projections 8 projecting on its inner surface is made 0.05-10% smaller than the outer shape of battery cell 1 in a non-insertion state of battery cell 1.” The reference is silent to whether or not the value of 0.5-10% applies to one or both sides of the battery cylinder as instantly claimed. However, FIG. 1 is illustrative in that appears 10% of each side of the battery is exposed outside the cylindrical sleeves. Thus, Murakami is interpreted as reading on the claim limitation. However, since the range taught by Murakami is 0.05-10% and not “up to 10%” (which would be equivalent to the instant claim language), Murakami teaches the overlapping range.
Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 0.5-10% overlaps with that of the instant claim range of less than or equal to 80 percent axial length and overlaps at the endpoint of 10% of the top/bottom of each cylindrical battery cell.
Regarding claim 11, Murakami teaches the battery module of claim 9 as described above. Murakami also teaches wherein the predetermined pattern is a close- hex-pack configuration.  See claim mapping and annotated FIG. 1 above.
Regarding claim 12, Murakami teaches the battery module of claim 9 as described above. Murakami also teaches wherein each of the first battery support beam and the second battery support beam comprise a plastic material (“thermoplastic resin”, [0077]).
Regarding claim 14, Murakami teaches the battery module of claim 9 as described above. Murakami also teaches wherein each of the plurality of cylindrical battery cells comprises an exposed region of electrically-active casing that covers a first end and a side of each of the plurality of cylindrical battery cells. See [0065] of Murakami which discloses 18650 cells. It is standard/common design for the bottom and side of the cylindrical battery cell to be electrically-active.
Regarding claim 17, Murakami teaches the battery module of claim 9 as described above. Murakami also teaches a first sidewall attached to the first end of each of the first battery support beam and a-the second battery support beam; and a second sidewall attached to the second end of each of the first battery support beam and the second battery support beam. The sidewall is considered the outer surface of the holder body 3 of the holder 2, see FIG.1 of Murakami.
Regarding claim 18, Murakami teaches the battery module of claim 9 as described above. Murakami also necessarily teach a barrier layer disposed between the first group of cylindrical battery cells and the second group of cylindrical battery cells, wherein the barrier layer electrically isolates sidewalls of the first group of cylindrical battery cells from sidewalls of the second group of cylindrical battery cells.  The outer surface of the holder body 3 of the holder 2 would necessarily perform the function of a barrier layer that electrically isolates sidewalls of adjacent groups of cylindrical battery cells.
Regarding claim 20, Murakami teaches the battery module of claim 19 as described above. Murakami also teaches wherein each of the plurality of cylindrical battery cells comprise a first end and a second end (see embodiment of FIG. 6, the cylindrical battery cells have a first (top) and second end (bottom)), the battery module further comprising a cooling surface (thermally conductive plate 31) attached to the second end of each of the plurality of cylindrical battery cells.   

Claim Rejections - 35 USC § 103
Regarding claim 3, Murakami teaches the battery support beam of claim 1 as described above.
Murakami does not explicitly teach wherein each of the cylindrical sidewalls has an axial length that is less than or equal to 80 percent of an axial length of each of the plurality of cylindrical battery cells.
However, see [0071] of Murakami. Murakami states that, “the inner shape of elastic cylinder 7 including a plurality of elastic projections 8 projecting on its inner surface is made 0.05-10% smaller than the outer shape of battery cell 1 in a non-insertion state of battery cell 1.” The reference is silent to whether or not the value of 0.5-10% applies to one or both sides of the battery cylinder as instantly claimed. However, FIG. 1 is illustrative in that appears 10% of each side of the battery is exposed outside the cylindrical sleeves. Thus, Murakami is interpreted as reading on the claim limitation. However, since the range taught by Murakami is 0.05-10% and not “up to 10%” (which would be equivalent to the instant claim language), Murakami teaches the overlapping range.
Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 0.5-10% overlaps with that of the instant claim range.
Regarding claim 4, Murakami teaches the battery support beam of claim 1 as described above.
Murakami does not explicitly teach wherein each of the plurality of cylindrical sidewalls is configured to be substantially centered between a top and a bottom of one of the plurality of cylindrical battery cells along an axial length of the cylindrical battery cell, so that at least 10% or more of a top and a bottom of each of the plurality of cylindrical battery cells is not covered by the cylindrical sidewall of each of the plurality of cylindrical sidewalls.  
However, as noted above in the rejection of claim 3, Murakami teaches up to 10%, which overlaps with the instantly claimed range at the endpoint. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 0.5-10% overlaps with that of the instant claim range at the endpoint of 10%.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20170301964A1) in view of CN’370 (CN109075370A). 
Regarding claims 7 and 13, Murakami teaches the battery support beam of claim 6 and the battery module of claim 12 as described above.
Murakami does not teach wherein the plastic material is polycarbonate.  
However, CN’370 teaches the deficient limitation. CN’370 relates to the design of a battery pack comprising a plurality of battery modules (abstract) and is thus analogous art. 
CN’370 teaches a battery module 210c (FIG. 13). The battery module 210c includes shells 430N/430P that hold battery cells 450P/450N (pg. 9, ¶2-4, FIG. 13). The shells 430N/430P may be made of various plastic materials, including polycarbonate (pg. 9, ¶2).
Thus, the skilled person would have been motivated to use polycarbonate as taught by CN’370 in order to construct the alleged battery support beam (of claim 6) and battery module (of claim 12) as taught by Murakami with a material having high electric resistance and low thermal conductivity (CN’370, pg. 9, ¶2).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20170301964A1) in view of Oechsle (US20180294451A1).
Regarding claims 8 and 15, Murakami teaches the battery support beam of claim 1 as described above, and Murakami also teaches the battery module of claim 14 as described above.
Murakami also teaches wherein the plurality of cylindrical sleeves comprise a plurality of adjacent pairs of cylindrical sleeves and wherein the cylindrical sidewall between each of the plurality of adjacent pairs of cylindrical sleeves. See annotated FIG. 1 above and FIG. 2 of Murakami, the structure is readily apparent from the figures.  
Murakami does not teach wherein the adjacent pairs of cylindrical sleeves comprise an electrically conductive pin extending through the cylindrical sidewall and configured to electrically connect electrically-active casings of cylindrical battery cells arranged in the adjacent pair of cylindrical sleeves.
However, Oechsle teaches the deficient limitation. Oechsle relates to the design of battery modules and is thus analogous art.
Oechsle teaches wherein the cylindrical sidewall (longitudinal side/longitudinal face of battery cells 11, FIG. 2; [0027]) between each of the plurality of adjacent pairs of cylindrical sleeves comprises an electrically conductive pin (high-current spring contact 12, FIG. 2; [0027]; “…the clearance between the battery cells which are at least electrically connected to one another is preferably dimensioned in such a way that the high-current spring contact can establish a continuous electrical connection between the two battery cells which are arranged adjacent to one another.” ([0007]); “…it is feasible that the spring contact is of at least lamellar, annular, disk-like, spiral or linear design.” ([0014])) configured to electrically connect electrically-active casings of cylindrical battery cells arranged in the adjacent pair of cylindrical sleeves (“…the high-current spring contact can establish a continuous electrical connection between the two battery cells which are arranged adjacent to one another.” (emphasis added, [0007])).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery support beam of claim 1 and the battery module of claim 14 as taught by Murakami with that of Oechsle by including electrically conductive pins (i.e., high-current spring contacts 12 of Oechsle) extending through the cylindrical sidewalls and configured to electrically connect electrically-active casing of cylindrical battery cells arranged in the adjacent pair of cylindrical sleeves to arrive at the claimed invention of claims 8 and 15.
Regarding claim 16, Murakami in view of Oechsle teach the battery module of claim 15 as described above. 
Murakami does not explicitly teach wherein each of the first group of cylindrical battery cells are connected in parallel with each other, and wherein each of the second group of cylindrical battery cells are connected in parallel with each other.
However, Murakami teaches that the chargeable capacity and output of a battery pack can be increased by increasing the number of battery cells, and that such battery packs have many battery cells interconnected in series, parallel, or in series and in parallel ([0002]). Thus, it would have been obvious to have arrived at the claimed invention of claim 16 because connecting batteries in series, parallel, and combinations of series and parallel. The skilled person would have been motivated to modify the charge/discharge capacity of the alleged battery module. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20170301964A1) in view of Wintner (US20170018750A1).
Regarding claim 19, Murakami teaches the battery module of claim 9 as described above.
Murakami does not teach a carrier layer comprising a plurality of recesses, wherein a first end of each of the plurality of cylindrical battery cells is disposed into a respective recess of the plurality of recesses.  
	However, Wintner relates to the design of patter packs/modules with cylindrical battery cells (abstract) and is thus analogous art. Wintner teaches the deficient limitations.
	Wintner teaches a carrier layer (lower tray member 703, FIG. 10; [0043]) comprising a plurality of recesses (cavities 1001, FIG. 10; [0043]). When used in the manner provided by Wintner, a first end of each of the plurality of cylindrical battery cells is disposed into a respective recess of the plurality of recesses, see e.g., FIG. 7 of Wintner.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery module of claim 9 as taught by Murakami with that of Wintner to arrive at the claimed invention wherein the battery module comprises a carrier layer comprising a plurality of recesses, wherein a first end of each of the plurality of cylindrical battery cells is disposed into a respective recess of the plurality of recesses. The skilled person would have been motivated to do so in order to couple the first end of the plurality of cylindrical battery cells to a heat spreader ([0005]), and the alleged carrier layer would “allow good thermal contact” between the batteries and the heat spreader ([0043]) in order to distribute heat from the plurality of cylindrical battery cells ([0005], [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721